Citation Nr: 1548063	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for depressive disorder with panic attacks and anxiety, and if so whether the claim may be allowed.


REPRESENTATION

Veteran represented by:	Nathan D. Brewer, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to October 1964.

This case comes before the Board of Veterans Appeals (Board) on appeal from May 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has recharacterized the Veteran's claim more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  Before reaching the merits of the issue of entitlement to service connection for a psychiatric disorder, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified at a hearing in February 2012 before a Decision Review Officer (DRO) and at a Travel Board hearing in October 2015 before the undersigned Veterans Law Judge.  Both hearings were held at the RO in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from July 2010 to February 2012 and the remaining records are duplicate copies of evidence already associated with VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2007 VA rating decision, the claim for entitlement to service connection for depressive disorder with panic attacks and anxiety was denied; the Veteran was notified of this action and of his appellate rights, filed a timely Notice of Disagreement in March 2007, withdrew the claim in December 2007 prior to issuance of a Statement of the Case, and did not file a new Notice of Disagreement in a timely manner.

2.  The evidence received since the March 2007 VA rating decision, regarding service connection for a psychiatric disorder, is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2007 VA rating decision, regarding service connection for depressive disorder with panic attacks and anxiety, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. § 3.104, 20.204, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the March 2007 VA rating decision to reopen service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, 3.384 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depressive disorder with panic attacks and anxiety, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In a March 2007 VA rating decision, the Agency of Original Jurisdiction denied service connection for depressive disorder with panic attacks and anxiety.  There was no evidence that his current diagnosis of recurrent major depression was either occurred in or caused by service.  The Veteran filed a timely Notice of Disagreement in March 2007.  Before the Agency of Original Jurisdiction issued a Statement of the Case, a December 2007 VA Form 119 (Report of Contact) documents the Veteran withdrew the claim for major depressive disorder.

The Board acknowledges that the Veteran's March 1995 decision from the Social Security Administration with accompanying private treatment records were obtained and associated with the record in June 2007, as well as his VA treatment records dated from January 2007 to September 2007 were obtained and associated with the record in December 2007.  These records do not indicate an additional psychiatric disability during the appeal period or a nexus to military service; therefore, there was no new and material evidence was received within one year of the March 2007 VA rating decision.  Therefore, the March 2007 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

Again, at the time of the March 2007 VA rating decision, the evidence of record showed the Veteran's current diagnosis of major depression.

The additional evidence received since the March 2007 VA rating decision includes VA outpatient treatment records dated from April 2010 to September 2011.  Specifically, these records document the following additional psychiatric diagnoses: dysthymia (April 2010), dysthymic disorder (May 2010), anxiety disorder Not Otherwise Specified (June 2010), atypical psychotic disorder (August 2010), Generalized Anxiety Disorder (June 2011), and psychotic disorder Not Otherwise Specified (September 2011).  Such evidence is pertinent to the element of a current disability.  As a result, the Board finds that the newly received evidence is new and material.  Having received new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a psychiatric disorder is reopened.


REMAND

A remand is needed for the issue of entitlement to service connection for a psychiatric disorder to obtain identified outstanding relevant VA treatment records, VA examination, and VA medical opinion.

The July 2015 Supplemental Statement of the Case noted that the evidence of record included review of VA treatment reports from the Tampa VA Healthcare System dated from March 2012 to July 2015.  These VA treatment records have not been associated with the claims file.  The most recent VA treatment record in the file, located in Virtual VA, is dated February 2012 from the Pasco Outpatient Clinic in New Port Richey, Florida. 

Lastly, the record contains the Veteran's asserted in-service stressors, current diagnoses of a psychiatric disorder, to include a psychosis, and a February 2013 positive medical opinion by a VA treating physician but refers the rationale to VA treatment records which, as noted above, are partially missing from the record.  As a result, a VA examination and medical opinion are needed to determine if the Veteran's current psychiatric disorder, to include non-psychosis and psychosis, is related to military service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from the Tampa VA Healthcare System dated from March 2012 to July 2015 and any relevant outstanding VA treatment records dated since February 2012 (found in the Virtual VA electronic claims file).

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of a psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner should indicate whether the Veteran has a current psychiatric disorder.  If no diagnosis is rendered, consider the diagnoses rendered in VA treatment record dated since April 2010, July 2010 private treatment record by Dr. Leo Yason, and April 2015 private psychiatric evaluation by Dr. Robert Young.

a) The VA examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the non-psychosis diagnosis originated during service or related to a period of active service?

b) The VA examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the psychosis diagnosis (i) originated during service or related to a period of active service; or (ii) manifested within one year of separation from service?

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the development requested has been completed, the Agency of Original Jurisdiction should review the examination report and medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  The Agency of Original Jurisdiction must ensure that the VA physician documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the Agency of Original Jurisdiction must implement corrective procedures at once. 

5.  When the development requested has been completed, the issue on appeal should be reviewed by the Agency of Original Jurisdiction on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


